Citation Nr: 1600242	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES 

1.  Entitlement to service connection for right shoulder degenerative arthritis of the glenohumeral and acromioclavicular joint with diffused tear and supraspinatus (right shoulder disability).

2. Entitlement to a rating in excess of 10 percent prior to January 30, 2014, and in excess of 20 percent as of January 30, 2014, for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 4, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

In the November 2012 remand, the Board referred the following issues to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication:  entitlement to service connection for chronic pain syndrome; entitlement to service connection for a sleep disorder, as due to a service-connected cervical spine disability; entitlement to a cardiovascular disability, as due to a service-connected cervical spine disability; whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right shoulder disability, as due to service-connected cervical spine and left shoulder disabilities.  A review of the record shows that the issue of entitlement to service connection for chronic pain syndrome has not yet been addressed in the first instance by the AOJ, and so that issue is again referred for proper development and adjudication.  

Regarding the remaining previously referred issues, the Board notes that entitlement to service connection for those issues was denied in December 2013 rating decisions.  In a July 2015 statement, the Veteran expressed disagreement with the December 2013 denials.  As that statement falls outside the allowable time for a notice of disagreement, the Board considers the July 2015 statement is a claim to reopen claims of entitlement to service connection for a sleep disorder, a cardiovascular disability, and a right shoulder disability, all claimed as due to service-connected cervical spine and left shoulder disabilities.  Those issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a right shoulder disability and entitlement to a TDIU, to include pursuant to 38 C.F.R. § 4.16(b) prior to October 25, 2011, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 25, 2011, the Veteran's DDD of the cervical spine was manifested by cervical spine flexion limited to, at worst, 35 degrees and painful motion.  

2.  As of October 25, 2011, the Veteran's neck disability has been manifested by cervical spine flexion limited to, at worst, 16 degrees and painful motion.  

3.  As of October 25, 2011, the Veteran has disabilities resulting from a common etiology which combine for a rating of 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a cervical spine disability, prior to October 25, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).

2.  The criteria for a rating of 20 percent, but not higher, for a cervical spine disability have been met as of October 25, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).

3.  The criteria for TDIU as of October 25, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was a mailed letter in May 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Rating of Cervical Spine Disability

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).   

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Veteran has asserted that the symptoms of his neck disability are worse than those which are contemplated by the currently assigned ratings.  

On September 2007 VA examination, the Veteran reported that he had intermittent pain on the left side of the base of his neck.  He reported that the pain radiated along his forearm, with numbness in his left thumb.  He reported flare-ups of neck pain, causing some limitation of motion, precipitated by sudden movements and lifting objects.  He denied use of a neck brace or receiving physical therapy.  He reported that he had undergone several magnetic resonance imaging scans (MRIs) since 1997 and that MRI in August 2007 revealed DDD with spondylosis at C3-7.  The MRI also revealed left paracentral disk protrusion at C6-7, with spinal cord compression. 

On physical evaluation, there was no deformity or tenderness over the spinous processes of the cervical spine.  There was mild tenderness over the left paravertebral muscles and the left trapezius and suprascapular muscle.  Range of motion measurements were flexion to 45 degrees, with pain at 35 degrees; extension to 45 degrees, with pain at 35 degrees; left and right lateral flexion to 40 degrees, with pain at 35 degrees; left lateral rotation to 70 degrees, with pain at 60 degrees; and right lateral rotation to 80 degrees, with pain at 70 degrees.  Repetitive testing did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner noted that the Veteran reported decreased range of motion during flare-ups, but the Veteran was not experiencing a flare-up during the examination, so measurements could not be recorded.  X-ray revealed mild degenerative changes at C5-6 level.  The examiner assigned a diagnosis of multilevel DDD with spondylosis from C3-7 and left paracentral disk protrusion of C6-7, with mild spinal cord compression.  

On January 2014 VA examination, the Veteran reported that he had worsening neck pain with radiation along the left trapezius muscle, scapula, and down the left upper extremity with numbness in the left hand.  He reported additional, new, radiating symptoms into the right upper extremity.  However, neurological examination of the right upper extremity was normal.  He reported that he had received treatment at the VA Medical Center and also through private providers.  He reported that the neck pain was worse at night and woke him from his sleep.  The Veteran reported flare-ups, which caused additional limitation of range of motion and flexion to 20 degrees, but denied any additional limitation of motion during repeated motion due to weakness, incoordination, or fatigability.  

On physical evaluation; range of motion measurements were flexion to 35 degrees, with pain at 25 degrees; extension to 30 degrees, with pain at 20 degrees; right and left lateral flexion to 20 degrees, with pain at 10 degrees; right lateral rotation to 60 degrees, with no evidence of pain; and left lateral rotation to 50 degrees, with pain at 40 degrees.  On repetitive testing, the Veteran's range of motion was limited to the point at which he experienced pain, in each direction.  Localized tenderness or pain to palpation over the joints and soft tissue of the cervical spine was noted.  The Veteran did not have symptoms of muscle spasm or guarding that resulted in abnormal gait or abnormal spinal contour.  It was noted that the Veteran had radicular pain into the left upper extremity.  Ankylosis of the spine was not present, nor was any other neurological abnormality identified and the examiner noted the Veteran did not have intervertebral disk syndrome of the cervical spine.  The examiner noted that the Veteran used a soft neck collar on occasion for neck pain.  X-ray revealed mild degenerative changes at C1-2, mild narrowing of disc space at C4-5, with mild facet arthropathy; mild narrowing at C5-6, with small posterior osteophyte; and mild narrowing at C6-7.  The examiner noted a diagnosis of degenerative changes of the cervical spine and opined that the Veteran's cervical spine disability impacted the Veteran's ability to work, based on the Veteran's reports that his neck disability contributed to his decision to take early retirement.  The examiner noted that the symptoms of the Veteran's cervical spine disability, coupled with the symptoms of his other service-connected disabilities, impaired employment and/or activity that involved prolonged standing, sitting, or heavy lifting.  

Also of record are private treatment records that show the Veteran has primarily received private treatment for the cervical spine disability.  An April 2008 letter from the Veteran's private physician details the nature of the cervical spine disability and makes reference to the August 2007 MRI which showed disk degeneration at C2-C7, disk bulge at C5-C6, and disk protrusion at C6-C7.  The treatment records associated with the April 2008 letter indicate that the Veteran had decreased range of motion in the cervical spine, but the range of motion measurements were not reported.  There was no evidence that the Veteran suffered from abnormal gait or abnormal spinal contour in April 2008.  

A July 2011 private treatment record shows that the Veteran underwent a follow-up MRI at that time, which revealed loss of normal lordosis with a mild kyphosis extending from C2-C6; degenerated C3-C4 disk with disk bulge, with very small central disk protrusion and canal stenosis; degenerated C5-C6 disk, with disk-osteophyte complex, canal stenosis, and bilateral foraminal stenosis; and multiple foraminal stenosis.  

An October 2011 private record documents the following computed range of motion findings for the cervical spine:  flexion to 16 degrees, extension to 15 degrees, left lateral flexion to 13 degrees, right lateral flexion to 16 degrees, left rotation to 27.3 degrees, and right rotation to 37.3 degrees.  

A May 2013 private treatment record notes that the Veteran underwent another MRI of the cervical spine.  Reported findings noted loss of normal cervical lordosis with broad-based kyphosis; moderate advanced multilevel spondylosis, generally stable; degenerated C3-C4 disc, with small central disc protrusion which was mildly increased since the last MRI; mild cord compression, without cord signal abnormality; and stable canal stenosis at C5-C6.  A subsequent private treatment record refers to the May 2013 MRI findings and indicated that the Veteran's had a very tight canal and that surgery could be successful in reducing symptoms.  

A review of the record shows that the Veteran receives VA treatment for various disabilities.  However, there is no evidence of record in the VA treatment notes indicating that the Veteran has limitation of motion of the cervical spine that is more severe than that noted in the various VA examination and private medical reports of record.

The Board finds that the Veteran is entitled to a rating of 20 percent for the cervical spine disability as of October 25, 2011, the date of the private treatment record noting cervical flexion limited to 16 degrees.  The Board notes that the October 25, 2011, private range of motion measurements documented that the Veteran's cervical spine forward flexion was limited to 16 degrees.  Therefore, a rating of 20 percent is warranted beginning October 25, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board has considered assigning a rating in excess of 10 percent prior to October 25, 2011.  However, a review of the record does not show that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion of 170 degrees or less prior to the October 25, 2011 private treatment record.  The Board acknowledges that a July 2011 MRI of the cervical spine revealed loss of cervical lordosis and kyphosis.  However, there is no evidence that the Veteran's lordosis had progressed to "reversed" lordosis or that the kyphosis was abnormal.  Further, the medical evidence of record shows that at no time has the Veteran been noted to have any symptoms of muscle spasms and guarding, let alone severe enough muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour, including the findings of lordosis and kyphosis.  In fact, at the June 2014 VA examination, the Veteran was noted to have no muscle spasm or guarding.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted prior to October 25, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

Consideration has been given to assigning a rating in excess of 20 percent as of October 25, 2011.  However, there is no evidence that the Veteran has ever had cervical spine flexion limited to 15 degrees or less or that he has favorable ankylosis of the cervical spine.  In fact, at the June 2014 VA examination, the Veteran was found to have 20 degrees of functional cervical spine flexion and ankylosis was not noted.  Therefore, a rating in excess of 20 percent as of October 25, 2011, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations or in the private treatment notes of record.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine as of October 25, 2011.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, the June 2014 VA examiner specifically noted that the Veteran did not have IVDS.  Even so, there is no evidence, nor has the Veteran reported, that he experienced incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

The Board has also considered assigning the Veteran a separate compensable rating for radiculopathy of the right upper extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Service connection is already in effect for radiculopathy of the left upper extremity.  However, the June 2014 VA examination report notes that there were no neurological findings related to the right upper extremity.  Further, the record indicates that the Veteran's right upper extremity pain may be related to a right shoulder disability, and a claim of entitlement to service connection for a right shoulder disability has been referred to the AOJ.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to October 25, 2011, and the evidence supports the assignment of a rating of 20 percent, but not higher, as of October 25, 2011, for a cervical spine disability.  The claim is allowed to that extent only.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's DDD of the cervical spine is in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment solely as a result of DDD of the cervical spine, beyond that anticipated by the assigned ratings.  Further, the Board notes that the Veteran has been awarded entitlement to a TDIU based on the impairment caused by all of his service-connected disabilities, which is discussed in more detail below.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Pursuant to the Board's November 2012 remand, the issue of entitlement to a TDIU was adjudicated and granted, effective February 4, 2014, and so the Board will only consider whether entitlement to a TDIU is warranted prior to February 4, 2014. 

During the period on appeal, but prior to February 4, 2014, service connection was in effect for depression, rated 10 percent from September 12, 2008, 30 percent from January 9, 2013, and 70 percent from January 20, 2014; atrophy of the left deltoid, rated 20 percent; traumatic arthritis of the left shoulder, rated 20 percent; cervical radiculopathy of the left upper extremity, rated 0 percent from April 14, 2008, and 20 percent from November 14, 2011; DDD of the cervical spine, rated 10 percent from April 13, 2007, and 20 percent from October 25, 2011, as assigned in this decision; tinnitus, rated 10 percent from December 2004; status post tonsillectomy, rated 0 percent; and hearing loss, rated 0 percent.  The Veteran's combined disability rating has been 50 percent, from April 13, 2007; 70 percent, from October 25, 2011; 80 percent, from January 9, 2013; and 90 percent, from January 30, 2014.  

While the Veteran's disability ratings do not meet the individual or combined criteria for TDIU, prior to January 30, 2014, if combined directly, several of the disabilities for which service connection was in effect at that time result from a common etiology.  Specifically, for left shoulder traumatic arthritis and atrophy of the left deltoid as due to left shoulder arthritis.  Therefore, those two disabilities can be treated as a single disability for the purposes of meeting the single disability rated at 40 percent requirement.  38 C.F.R. § 4.16(a) (2015).

When combined, the Veteran's left shoulder traumatic arthritis and atrophy of the left deltoid as due to left shoulder arthritis result in a 40 percent rating.  38 C.F.R. § 4.25(a), Combined Ratings Table.  Further, when individually combined, the Veteran's rated disabilities as of October 25, 2011, result in a combined overall rating of 70 percent.  Thus, as of October 25, 2011, the schedular criteria for consideration of the assignment of TDIU were met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Board notes that the Veteran was service connected for left shoulder traumatic arthritis and atrophy of the left deltoid as due to left shoulder arthritis prior to October 25, 2011, and thus for the purposes of TDIU had a single disability rated at 40 percent prior to October 25, 2011.  However, those disabilities can only be combined for the purposes of establishing a single disability rated at 60 percent or 40 percent.  38 C.F.R. § 4.16(a) (2015).  When determining overall disability level, the rated disabilities are still individually combined in accordance with the combined ratings table.  38 C.F.R. § 4.16(a) (2015).  When the rated disabilities prior to October 25, 2011, are individually combined the resulting overall rating is only 50 percent.  38 C.F.R. § 4.25 (2015).  Thus, while the Veteran had a single disability (or associated disabilities that can be combined from a single etiology) rated at 40 percent or more prior to October 25, 2011, he did not have a combined overall rating of 70 percent or higher until October 25, 2011, the date the Board has assigned a 20 percent rating for DDD of the cervical spine.  Therefore, the threshold requirements for entitlement to TDIU were not met prior to that date.  38 C.F.R. § 4.16 (2015).

Accordingly, the Board will address entitlement to TDIU on a schedular basis from October 25, 2011 forward, and refer the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b)  prior to October 25, 2011,in the remand section below.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b) (2015).

With the threshold percentage disability rating requirements satisfied from October 25, 2011, forward, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board notes that the Veteran has reported that, while employed in 2011 with the office of Customs and Border Protection (CBP), he was on leave without pay (LWOP) status due to service-connected disabilities from July 2011, until his eventual early retirement in February 2014.  In an April 2015 statement, a CBP employee confirmed that beginning July 2011, the Veteran was on LWOP status.  Additionally, there are numerous medical opinions from VA and private providers, the earliest of which is dated in 1994, that note the Veteran was found to be unemployable as a result of service-connected disabilities.  

Therefore, based on the combined effects of the Veteran's service connected disabilities and the confirmation that he was on LWOP status since July 2011, entitlement to TDIU is warranted from October 25, 2011 forward.  


ORDER

Entitlement to a rating in excess of 10 percent, prior to October 25, 2011, for a cervical spine disability is denied.

Entitlement to a rating of 20 percent, but not higher, as of October 25, 2011, for a cervical spine disability is granted.  

Entitlement to TDIU as of October 25, 2011, is granted.


REMAND

At the outset, with regard to the issue of entitlement to service connection for a right shoulder disability, the Veteran submitted a statement in April 2008 that the Board finds to be a timely notice of disagreement with the denial of entitlement to service connection for a right shoulder disability in the September 2007 rating decision.  A review of the record shows that the Veteran was not furnished a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While the Board has granted entitlement to a TDIU, effective October 25, 2011, prior to that date, the Veteran did not meet the schedular requirements for consideration for TDIU under 38 C.F.R. § 4.16(a).  However, the evidence or record suggests that the Veteran was not working as a result of service-connected disabilities prior to October 25, 2011.  Specifically, that the Veteran, while employed, was on LWOP status as a result of service-connected disabilities.   

Accordingly, the Veteran's TDIU claim should be referred to VA's Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b), prior to October 25, 2011.

The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation Service in the first instance.  Because the Board does not have that authority, the TDIU claim must be referred to VA's Director of Compensation and Service for consideration of TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for a right shoulder disability.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2. Refer the TDIU claim prior to October 25, 2011, to VA's Director of Compensation Service for consideration in accordance with 38 C.F.R. § 4.16(b) as to whether the Veteran was unemployable due to service-connected disabilities prior to October 25, 2011.

3.  Then, readjudicate the claim of entitlement to TDIU prior to October 25, 2011.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


